—Appeal by the defendant from two judgments of the County Court, Suffolk County (Weber, J.), both rendered November 22, 1994, convicting him of attempted robbery in the first degree under Indictment No. 1874/93, and operating a motor vehicle while under the influence of alcohol as a felony under Indictment No. 1422/ 93, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The record demonstrates that before accepting the defendant’s pleas of guilty, the court expressly warned the defendant that if he did not appear for sentencing it would not be bound by its promise to impose concurrent terms of imprisonment of only three and one-half to seven years and one and one-third to four years. The defendant’s understanding of the conditions of the pleas can readily be ascertained from the record. Thus, the court was not required to permit the defendant to withdraw his pleas of guilty before imposing enhanced sentences (see, People v Velez, 212 AD2d 647; see also, People v Caridi, 148 AD2d 625).
The defendant’s remaining contentions are without merit. Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.